Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Status of Claims
This action is in reply to the amendments filed on February 8, 2021.
Claims 1-3, 5, 9, 11, 12, 15, and 25-35 are allowed.
	

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The instant application is directed towards using an electronic trading system using user-customized implied probability distributions and graphical user interface. Furthermore, the patent by Cooper et al., Patent No.: US 7,236,953 B1 discloses given current prices of options on a given asset, estimating a corresponding implied probability distribution of the price of the asset at a future time. The publication by Tom Smith, “Option-implied probability distributions for future inflation” discloses a method for producing option-implied probability density functions for future inflation. 
However, in the instant application none of the prior arts of record either individually or in combination render obvious the method for electronic securities trading comprising “receiving via the graphical user interface a user modification to a selected one of the displayed probabilities of the market implied probability distribution graph, whereby the user customizes the market implied probability distribution graph to reflect the user's own sentiment of the probability that the future price of the underlying asset will be in the selected price range by clicking a point on the market implied probability distribution graph in the selected price range and dragging the probability either up, to increase the probability that the price will fall within the selected price range, or down, to decrease the probability that the price will fall within the selected price range, thereby creating a user-customized probability distribution, wherein probabilities other than the user-modified probability are automatically adjusted to maintain a total probability of 1”.
For these reasons claims 1, and 15 are deemed to be allowable over the prior art of record, and claims 2, 3, 5, 9, 11, 12, and 25-35 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE KANG whose telephone number is (571)270-3611.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRENE  KANG/
Examiner, Art Unit 3695
5/8/2021

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        May 25, 2021